 1                                             JS6
 2
 3
 4
 5
 6
 7
 8                 UNITED STATES DISTRICT COURT
 9                CENTRAL DISTRICT OF CALIFORNIA
10
11
12 PETER GUINAN                 )   CV 19-8585-RSWL-JC
                                )
13                              )
                                )   JUDGMENT
14                Plaintiff,,   )
15                              )
                                )
16                              )
       v.                       )
17                              )
                                )
18 INTERNATIONAL BROTHERHOOD    )
                                )
19 OF TEAMSTERS, LOCAL NUMBER
   848; SHIPPERS TRANSPORT      )
                                )
20 EXPRESS, INC.; and DOES
   1-10, inclusive,             )
                                )
21                              )
22              Defendants.     )
                                )
23                              )
24     WHEREAS, on February 24, 2020, this Court GRANTED
25 International Brotherhood of Teamsters, Union Local
26 Number 848's (“Local 848") Motion to Dismiss Complaint
27 for Failure to State a Claim Upon Which Relief Can be
28 Granted [8] against Plaintiff Peter Guinan
                                1
 1 (“Plaintiff”),
 2     IT IS HEREBY ORDERED, ADJUDGED, and DECREED that
 3 judgment is entered in favor of Defendant and against
 4 Plaintiff in accordance with this Court’s previous
 5 Order granting Local 848's Motion to Dismiss.
 6     As no Defendants remain, the Clerk shall close this
 7 matter.
 8
 9 IT IS SO ORDERED.
10
11 DATED: February 24, 2020         /s/ Ronald S.W. Lew
12                                HONORABLE RONALD S.W. LEW
13
                                  Senior U.S. District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                              2
